Carpenter, J.
(after stating the facts). The important question for our consideration is this: Was the agreement testified to by plaintiff a “ promise to answer for the debt * * * of another person,” required to be in writing by section 9515, 3 Comp. Laws? We think it was. From the terms of the agreement itself, and from the construction placed upon it by plaintiff, it must be inferred that the contractor, McGill, was his debtor for these goods. Being a debtor he could have been nothing less than the primary debtor. The obligation of the defendants was, then, that of a guarantor or surety. It was a promise to pay the debt of another and void because it was not in writing. While the language used differs somewhat from that in Butters Salt & Lumber Co. v. Vogel, 130 Mich. 33, it is ruled by that case. It follows that the trial court erred in refusing to direct a verdict for defendants. No other complaint demands discussion.
Judgment reversed and new trial ordered.
Grant, C. J., and Hooker, Moore, and McAlvay, JJ., concurred.